DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Abstract as submitted on 11/9/2020 is entered herein.  The objection to the Specification as presented in the previous Office Action is now withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
Regarding claim 9, the Objection as provided in the previous Office Action has been overcome by amendment as suggested by the Examiner.   
Also, the rejection under USC 112 of claim 9 is withdrawn as also being overcome by proper amendment. 

The following are the Examiner’s reasons for allowance, as presented in the Office Action filed 10/28/2020, and repeated herein for convenience:
Regarding claim 1, the closest prior art elements may be referred to as Erk (USPN 4,786,512), Dijkstra (EP 2478772A1, already of record), Longo (EP 1955596, already of record), Itoshiro (US 2016/0120195), Lee (US 2009/0155328) and Chen (US 2017/0267432) will be referenced in order. 
Regarding Erk, Erk teaches a sausage casing of at least one polyamide to form a tube with an inner compressed regions (see abstract, and Fig. 3).  The thicknesses of both the compressed and uncompressed regions are given in col. 4.  The invention as claimed by Applicant is patentably different 
Regarding Dijkstra, Dijkstra teaches a knitted stockinette of polyester (abstract, [0020]).  The results is a netlike structure that can be stuffed with meat [0033].  Dijkstra is deficient in anticipating or rendering obvious the current invention in many ways including, the most important of which is that the stockinette of the Dijkstra is in fact the casing itself.  This provides an inherent deficiency in that the outer surface of the casing is the same as the inner being a net, for which Applicant has clearly excluded. Also, the casing would inherently not possess both a higher and lower retaining capacity as only the stockinette structure is provided (e.g. without a backing layer, etc.), let alone meet the requirements of their relative thicknesses, etc.  Thus, the two inventions are patentably distinct.
Regarding Longo, Longo teaches an encasing provided with areas of different permeability [0001] obtained by printing proofing marks on portions of the film [0027], for example being in a mesh like pattern [0033], with smoke compounds.  This gives a printed appearance for drawings [0034].  Longo fails to teach the food casing having higher retaining capacity areas of thickness of form 1 to 100 µm, of lower retaining capacity in thickness from 191 to 2000 µm, provided their difference is from 160 to 1950 µm and their ratio is from 0.002 to 0.25 as claimed.  Further, there would be no conceivable way of remedying these deficiencies without inordinate hindsight analysis.  Longo provides no teaching, suggestion, or motivation for accomplishing as much.  Thus, the two inventions are patentably distinct.
Regarding Itoshiro, Itoshiro teaches a netted food casing.  The netting of the taught casing, however, is taught to be on the outside of the casing (see [0011, 0019, 0089] and Figures).  This provides an inherent deficiency in that the outer surface of the casing is the same as the inner being a net, for which Applicant has clearly excluded.
Regarding Lee, Le teaches a film for food stuffs and tubular casings comprising a film with an antimicrobial agent and a liquid additive provided thereon (abstract).  The additive is applied using a gravure roller with a depth of from 0.0001 to about 1 inch (i.e. difference in thickness of higher and lower retaining capacities) [0018].  Lee, however, fails to teach a thickness of the higher retaining capacity in the range of from 1 to 100 µm, thickness of lower retaining capacity in the range of from 191 to 2000 µm, and a ratio between 0.002 to 0.25.  These structural proportions would have not been obvious without an inordinate amount of hindsidght.  Thus, the two inventions are patentably distinct.
Regarding Chen, Chen teaches a packaging with a flexible embossed bottomed sheet (abstract).  The thickness of the sheets may range from 12.7 µm to 305 µm [0003].  The embossment is to deliver cells with volumes of at least 1.64 mm3 [0050-0007]. This volume description, however, is insufficient to render the invention as claimed by Applicant obvious as Chen does not describe the height of the embossed cells in relation to the taught ‘volume,’ much less the ratio of the height of the cells in relation to the thickness of the film.  Thus, concerning claim 1, Chen fails to teach a thickness of the higher retaining capacity in the range of from 1 to 100 µm, a difference in the thickness of the higher and lower retaining capacities being from 160 to 1950 µm, and their ratio is from 0.002 to 0.25 as claimed.  These structural proportions would have not been obvious without an inordinate amount of hindsidght.  Thus, the two inventions are patentably distinct.

Claim 1, and thus those that depend upon claim 1 (claims 2-10) are seen to be allowable.

Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 11-16 are objected to because of the following informalities:  Appropriate correction is required.
Regarding claims 11-12, the claims all recite “a (co)extruded thermoplastic food casing as defined in claim 1,” however this should be amended to recite “the (co)extruded thermoplastic food casing as defined in claim 1,”.  
Also, claims 11 and 13 recite “…on its food contact surface a textured surface
Further regarding claim 12, the claim recites “…so as to generate on its outside surface a textured surface” which is objected to grammatically.  This objection can be overcome by changing the phrase to “so as to generate on an outside surface a textured surface”. 
Further regarding claims 14-16, the preamble is inconsistent as no longer reciting a (co)extruded thermoplastic food casing.  This should be corrected to be consistent.  
Also, regarding claims 14 and 15, the claims recite “according to any one of claim 11,” which should read “according to
Further regarding claim 14, the claim recites “…prior to a step of forming a textured surface.”  Firstly, antecedent basis already recites “the textured surface” and should be utilized.  Also see rejection under USC 112(b) below.  
Claim 16 is objected to as depending from an objected claim and not curing the deficiencies therein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites “…prior to a step of forming a textured surface.”  It is unclear as to what the recited “step” is meant to denote as “a step of forming the textured surface” is not recited in claim 11.  Rather, the ‘orientation treatment’ should be claimed ‘prior to forming the at least one mechanical and thermal treatment’ for which proper antecedent basis is provided, or alternatively, ‘prior to the step of subjecting the (co)extruded casing to the at least one mechanical and thermal treatment’.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782